 1   John A. Vogt (State Bar No. 198677)
     javogt@jonesday.com
 2   Katherine A. Neben (State Bar No. 263099)
     kneben@jonesday.com
 3   JONES DAY
     3161 Michelson Drive, Suite 800
 4   Irvine, CA 92612.4408
     Telephone: (949) 851-3939
 5   Facsimile: (949) 553-7539
 6   Attorneys for Defendant
     EXPERIAN INFORMATION SOLUTIONS, INC.
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10
11   CAROLYN CASTELLANOS,                              Case No. 2:19-cv-00592-MCE-CKD
12                      Plaintiff,                     Assigned to Hon. Morrison C. England, Jr.
13          v.                                         ORDER GRANTING STIPULATION FOR
                                                       DISMISSAL OF EXPERIAN
14   TransUnion, LLC; Experian Information             INFORMATION SOLUTIONS, INC.
     Solutions, Inc.; Equifax Information Services,    WITH PREJUDICE
15   LLC; Rushmore Loan Management Services,
     LLC                                               Complaint filed: April 4, 2019
16
                        Defendants.
17
18
19          Pursuant to the stipulation of Carolyn Castellanos and Experian Information Solutions,

20   Inc., Experian Information Solutions Inc. is dismissed with prejudice and each party shall bear

21   its own attorneys’ fees and costs. This case shall proceed on Plaintiff’s remaining claims.

22          IT IS SO ORDERED.

23   Dated: August 6, 2019

24
25
26
27

28
                                                                                                ORDER
                                                                        Case No. 2:19-CV-00592-MCE-CKD
